Citation Nr: 0207220	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the Montgomery Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  Severe social and industrial impairment is not shown.  

2.  Occupational and social impairment, with deficiencies in 
work, family relations, judgment, thinking, and mood, are 
shown.  An inability to establish and maintain effective 
relationships has also been demonstrated.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of a 50 percent 
evaluation for PTSD prior to November 7, 1996 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).

2.  The criteria for an evaluation of 70 percent from 
November 7, 1996 is found.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board concludes the 
discussions in the various rating determinations, the April 
1999 statement of the case, and the July 1999 and October 
2001 supplemental statements of the case informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  Moreover, the veteran was informed of the VCAA 
in a July 2001 letter.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and he was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  The Board further notes that the veteran has been 
afforded VA examinations during the course of this appeal.  
Furthermore, this matter was remanded in November 2000 for 
further development, to include an additional VA examination, 
with said development being accomplished.  VA has met all 
VCAA duties.

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Moreover, as the Board finds that 
the directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

Service connection is currently in effect for PTSD, which has 
been assigned a 50 percent disability evaluation.  The Board 
notes that a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied. A review of the 
record demonstrates that the RO considered the old and new 
criteria.  Therefore, the veteran was made aware of the 
change.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there had been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  
In this regard, the Board notes the Court's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC (OGC Prec. 
9- 93) (1993), which defined definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  A 50 percent evaluation was 
warranted for considerable social and industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate to have been so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In evaluating this claim, the Board must note that it will 
refer to the Global Assessment of Function (GAF).  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2001).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Background

A review of the record demonstrates that the veteran 
requested service connection for PTSD in July 1995.  In 
September 1995, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, he reported 
that he started to have bad dreams and flashbacks in 1972.  
He noted that he could not stand to be around people and that 
he just stayed by himself.  The veteran stated that little 
things "made him crazy and blow up".  He noted that he was 
not able to sleep and that when he did sleep his spouse said 
he would fight in his sleep.  He reported that he had already 
lost two spouses.  He further indicated that he would wake up 
soaked with sweat after bad dreams and nightmares.  It was 
reported that he was in an automobile accident in 1989 and 
that he had lost his leg in a car wreck in 1972.  He 
indicated that he could not do any work and that he was 
unemployed at the present time.  He stated that his emotional 
problems were continuing to become worse.  

Mental status examination revealed that the veteran was 
"mildly depressed".  He was not able to sleep at night and 
continued to have flashbacks, nightmares, and bad dreams.  He 
fought in his sleep and indicated that he did not know that 
he was hitting and kicking his spouse in his sleep.  He was 
cooperative in answering questions and verbalized his needs 
and feelings.  The veteran was found to be capable of 
handling his own funds.  A diagnosis of PTSD was rendered at 
that time.  

On December 11, 1995, the veteran was hospitalized at the 
Tuskegee VA Medical Center (MC).  He remained hospitalized 
until February 6, 1996.  The veteran was admitted for 
treatment of PTSD.  He presented with the chief complaint of 
nightmares, a tendency to withdrawal, and insomnia.  

Mental status examination revealed that the veteran was fair 
in appearance, positive in attitude, cooperative, had good 
eye contact, and was relevant and coherent.  His speech 
production was somewhat tense and his mood was anxious.  His 
affect was in keeping with his mood.  There were no suicidal 
or homicidal ideations present.  The veteran had no 
hallucinations except for flashbacks.  He was oriented times 
three and his memory was intact and fair for recent and 
remote events.  His intelligence was average and his insight 
and judgment were noted to be fair.  The veteran's prognosis 
was fair.  He was deemed to be competent.  His activities 
were noted to be limited by the conditions of his illness.  
An Axis I diagnosis of PTSD was rendered.  A GAF rating of 
"30%" was assigned.  The highest GAF score during the past 
year was noted to be "30%".  In this regard, it appears that 
the examiner was referring to the VA Rating Schedule at this 
time, not a GAF score, as a GAF score does not use 
percentages and the report itself does not indicate the type 
of disorder that would warrant a 30 GAF score. 

In February 1999, the Board granted service connection for 
PTSD.

In a March 1999 rating determination, the RO assigned a 50 
percent evaluation for the veteran's PTSD from July 28, 1995, 
the date of receipt of the claim for service connection, to 
December 10, 1995.  A temporary total disability evaluation 
from December 11, 1995, until March 1, 1996, due to the 
veteran's hospitalization for PTSD, and a 50 percent 
disability evaluation thereafter, was also awarded.  

In his March 1999 notice of disagreement, the veteran 
indicated that his PTSD symptoms warranted an evaluation 
greater than 50 percent.  In his May 1999 substantive appeal, 
the veteran noted that he had been assigned a GAF score of 30 
during his period of hospitalization.  He requested a VA 
examination.  

In June 1999, the veteran was afforded another VA 
examination.  At the time of the examination, the veteran 
reported that he had not done anything since 1992 because of 
physical problems (heart, hypertension, shortness of breath, 
and an artificial leg on the right) and also mental problems 
such as not being able to get along with people.  The veteran 
reported that he became easily upset and irritable and that 
he used abusive language.  He was unable to sleep and had 
nightmares and flashbacks.  The veteran noted that his spouse 
could not put up with him anymore.  He tended to isolate 
himself and had no interest in anything.  He admitted to 
drinking alcohol once in awhile.  

Mental status examination revealed that he was alert and 
oriented and casually but appropriately dressed.  His speech 
was spontaneous, relevant, and coherent.  His memory and 
concentration were quite slow.  He noted that he had worked 
off and on as an automobile mechanic since coming back from 
Vietnam until 1992.  He claimed that he had been fired or 
quit most of the time because he could not tolerate people 
telling him what to do or being in a crowd of people.  He had 
been married three times and divorced twice.  He did not show 
any delusions but was guarded, anxious, and restless.  The 
veteran noted that he and his spouse depended totally on his 
VA pension.  He stated that his unemployment added to his 
anxiety.  He indicated that he had had no psychiatric 
hospitalizations but that had been in the PTSD program.  The 
veteran noted that he was taken off all nerve medications 
when he developed hypertension and heart problems.  

The examiner observed that the veteran continued to have all 
of the PTSD symptoms and that at times these were more 
frequent and worse.  He reported having to deal with these 
problems without taking medication due to his heart problems.  
The examiner noted that the veteran had some insight and that 
found his judgement to be intact.  An Axis I diagnosis of 
PTSD was rendered.  The examiner assigned a GAF score of 60.  
He noted that the veteran's psychosocial stressors were 
"moderate to severe".  

In November 2000, the Board remanded this matter for 
additional development, to include obtaining VA treatment 
records and an additional VA examination.  

In a July 2001 letter, the RO informed the veteran of the 
VCAA.  It notified the veteran that it was obtaining all 
records of the Pensacola and Tuskegee VA Medical Center 
(VAMC) from 1995 to the present relating to the veteran.  The 
RO further requested that the veteran supply the names of 
other treating physicians and facilities.  The RO forwarded 
copies of written authorizations with its letter.  To date, 
the has not responded to this letter.

In July 2001, VA treatment records were received.  The 
outpatient treatment records demonstrate that at the time of 
a June 1997 visit, the veteran was noted to have been in the 
Tuskegee PTSD program.  He reported having problems with 
depression and nightmares and flashbacks one to two times per 
week.  The veteran noted that he kept to himself and did not 
want to be around people.  He also reported having bad 
nerves.  The veteran stated that he lived with his spouse at 
the time.  He indicated that religion was important but that 
he did not go to church.  His hobbies included hunting and 
fishing, which he did as much as possible with a few friends.  
He spent most of the day sitting in the house and would ride 
around the woods on occasion.  He drank beer, sometimes up to 
a six pack per day.  He reported that he had been an auto 
mechanic for 15 to 20 years.  Mental status examination 
revealed that he was oriented times three and appeared to be 
alert as to what was happening around him.  His affect was 
restricted and he was pleasant and cooperative.  He had had 
suicidal ideations in the past but denied any at the time of 
the examination.  He also denied any homicidal ideations.  
There were no noted delusions or hallucinations.  His speech 
was soft, logical, and goal directed.  A diagnosis of chronic 
PTSD was rendered.  

The veteran failed to report for numerous mental health 
clinic appointments from July through October 1997.  

In November 1997, the veteran's spouse called the VAMC to 
note that he had been drinking.  She stated that the veteran 
had recently gone to the Tuskegee inpatient PTSD program and 
that this had seemed to have made his symptoms worse upon his 
return.  The veteran's spouse also reported that he had not 
been taking his psychiatric medication.  

At the time of a January 2000 visit, the veteran was noted to 
have mild depression.  

In September 2001, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he was divorced and lived alone.  He stated 
that he drank heavily to forget Vietnam.  He indicated that 
because of drinking and his Vietnam problems he was unable to 
get along with his spouse and it has cost him three 
marriages.  The veteran reported having a history of 
hypertension and arthritis of multiple joints that included 
the back, knee, shoulder, and hands.  He also noted that he 
had been involved in an auto accident in 1972 that resulted 
in an artificial leg.  He stated that this created difficulty 
walking.  He indicated that he had problems walking and using 
his hands as a result of his medical problems.  The veteran 
reported that he was seeing a private therapist in Pensacola 
for his PTSD.  The examiner noted that the veteran was not 
taking any medication for his PTSD.  The veteran stated that 
he could not get along with his three wives because of his 
mood control problems and drinking.  

The examiner noted that the veteran had been unemployed since 
1992.  The veteran indicated that he could not work because 
of back pain and arthritis of the hands and shoulders.  He 
stated that he had been an auto mechanic for 35 years but 
could not work because of his arthritis.  He also reported 
that he could not use his hands at times.  He further noted 
that he had a short fuse that interfered with his working.  
He stated that he used all the money he received from VA to 
pay his bills.  

The veteran reported that he usually slept three to four 
hours and that he had repeated nightmares.  He stated that he 
usually dreamed about Vietnam at least twice per week.  He 
would wake up in a sweat.  He also reported having a very 
short temper.  He noted becoming upset and mad easily which 
interfered with his relationship with other people.  He 
reported having three or four friends.  The veteran also 
noted becoming very anxious when in a crowd.  He reported 
thinking and crying about Vietnam at least once a week.  

Examination revealed that the veteran's facial expression was 
sad.  He walked with a limp because of arthritis.  He was 
also found to have some psychomotor retardation.  He did not 
have any looseness of association and there was no evidence 
of auditory or visual hallucinations.  His affect was 
appropriate.  The veteran's memory for recent events was 
somewhat impaired, which could have been as a result of past 
alcohol abuse, depression, and underlying anxiety.  He was 
alert and oriented and his intelligence was average.  His 
judgement and insight were fair.  An Axis I diagnosis of PTSD 
with moderate depression was rendered.  The examiner 
indicated that the veteran's main psychosocial stressor 
appeared to be combat related experiences, social isolation, 
and his multiple medical problems that consisted of arthritis 
and hypertension.  The examiner assigned a GAF score of 60.  

The examiner indicated that it was his belief that the 
veteran had been suffering from PTSD with "moderate" 
depression.  He also noted a past history of alcohol abuse 
with drinking at times.  He observed that the veteran, 
because of his recurrent thoughts about Vietnam, short fuse, 
and recurrent nightmares about Vietnam, had difficulty 
functioning.  He further noted that the veteran had multiple 
problems that consisted of arthritis of the knee, ankle, 
hand, shoulder, and back.  He stated that these problems also 
worked as a psychosocial stressor.  He further indicated that 
the veteran's exposure to heavy combat also affected his 
functioning.  He noted that the veteran had very few friends, 
avoided people, and became upset and aroused very easily, 
which interfered with his family in the past and at present.  
The examiner stated that because of these factors, a GAF 
score of 60 was appropriate.  He noted that the veteran was 
competent to handle his personal and financial affairs.  

Outpatient treatment records received subsequent to the VA 
examination reveal that in May 2000, the veteran was seen 
with complaints of drinking heavily for the past year.  
Mental status examination performed at that time found him to 
be alert and oriented.  

Analysis

The Board in this case finds that there is evidence both for 
an against this claim.  At the time of the June 1999 and 
September 2001 VA examinations, GAF scores of 60 were 
reported.  As previously noted, a GAF score of 60 reflects 
only moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The "30%" GAF 
score is found to be in clear error as the veteran's own 
statement regarding his condition would not support a finding 
that would warrant a GAF of 30.  
  
As to industrial impairment, the Board notes that the veteran 
has not been employed since 1992.  In addition to his PTSD 
symptoms, the veteran has a multitude of other nonservice-
connected physical problems, including arthritis of the 
hands, back, and knee, and an artificial leg.  Moreover, the 
veteran has reported on numerous occasions that he worked as 
a mechanic for many years prior to 1992 but had to give that 
up as a result of walking problems and his arthritis, which 
prevented him from using his hands on occasion.  

At the time of his September 1995 VA examination, the 
examiner found that the veteran was only mildly depressed.  
At the time of his June 1997 outpatient visit, the veteran 
reported having problems with depression and nightmares and 
flashbacks only one to two times per week.  The Board further 
observes that there was minimal treatment for PTSD noted in 
subsequent outpatient treatment records.  This evidence would 
not support a finding of a "severe" social and industrial 
impairment.  As such, an evaluation in excess of 50 percent 
under the old criteria has not been demonstrated.  The June 
1999 psychosocial stressors, found to be "moderate to severe" 
is outweighed by the other evidence cited above.   

As to the new criteria, the veteran has reported that he 
usually sleeps three to four hours and that he had repeated 
nightmares.  The September 2001 VA examination noted social 
isolation.  These reports indicate an occupational and social 
impairment.  An inability to establish and maintain effective 
relationships has also been indicated.  He has reported 
having irritability and this is indicated throughout his 
evaluations.  Subjective difficulties in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships are indicated.

In resolving this ultimate issue, the Board is also mindful 
of the doctrine of reasonable doubt.  As the Court has 
written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence cited above, the Board finds sufficient 
evidence to conclude that the veteran warrants a 70 percent 
evaluation under the new criteria, but not the old.  There 
are indications of an inability to establish and maintain 
effective relationships with people.  As a result, a 
70 percent evaluation is found under the new criteria. 

VA's General Counsel has held that if the revised version of 
the regulation is more favorable to the veteran (as it has in 
this case), the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change (in this case, November 7, 
1996).  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-00. 

A 100 percent evaluation is not assigned as there is no 
evidence of a total occupational and social impairment due to 
PTSD.  A gross impairment in thought processes or 
communication, delusions, hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
memory loss, have never been indicate or even contended.  The 
veteran's own contentions would not support a finding of a 
total occupational and social impairment due to PTSD.  The VA 
medical reports would clearly not support such a finding.  In 
fact, several of these medical reports would not support the 
determination that he warrants a 70 percent evaluation.  
Without consideration of the benefit of the doubt rule, a 70 
percent evaluation could not be justified.

This does not end the Board's determination in this case.  
Pursuant to 38 C.F.R. §§ 4.15 and 4.16 (2001), the Board 
finds that the veteran is not precluded from maintaining 
substantial and gainful employment by reason of his service-
connected PTSD and, as such, is not entitled to a total 
disability evaluation.  Based on a review of the historical 
record, including the VA evaluations, the Board finds that 
the veteran is clearly incapable of gainful employment due 
solely to his nonservice connected disabilities, not his 
PTSD.  The veteran suffers from several severe nonservice-
connected physical disabilities.  The Board has reviewed the 
veteran's psychiatric disability before the manifestations of 
these physical disorders.  Based on this review, the Board 
finds that a preponderance of the evidence supports the 
conclusion that he is unable to work solely due to his severe 
nonservice-connected physical disabilities, not PTSD.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his PTSD.  While the Board notes that the veteran has not 
worked since 1992, the veteran has a multitude of other 
nonservice-connected physical problems, including arthritis 
of the hands, back, and knee, and an artificial leg.  
Moreover, the veteran has reported on numerous occasions that 
he worked as a mechanic for many years prior to 1992 but had 
to give that up as a result of walking problems and his 
arthritis, which prevented him from using his hands on 
occasion.  Furthermore, the currently assigned schedular 
disability evaluation contemplates interference with 
employment and loss of time from work.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected PTSD and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.



ORDER

An evaluation in excess of 50 percent for PTSD prior to 
November 7, 1996 is denied.

An evaluation of 70 percent for PTSD from November 7, 1996 is 
granted.  
  
		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

